Name: Commission Regulation (EC) No 844/98 of 22 April 1998 amending Regulation (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product;  prices
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 120/1123. 4. 98 COMMISSION REGULATION (EC) No 844/98 of 22 April 1998 amending Regulation (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithu- ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations (1), and in particular Article 5 thereof, Whereas the Annexes to Annexes Ia and Ib, IIb and IIIa to Regulation (EC) No 1926/96 indicate that the minimum import prices are fixed for each marketing year; whereas Annex II to Commission Regulation (EC) No 2479/96 (2), as amended by Regulation (EC) No 768/97 (3), fixes these prices for the 1997/98 marketing year; whereas the minimum import prices for the 1998/99 marketing year should accordingly be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 2479/96 is replaced by: Article 2 For the 1998/99 marketing year, the minimum import prices shall be as set out in Annex II to this Regula- tion. Article 2 This Regulation shall enter into force on 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 254, 8. 10. 1996, p. 1. (2) OJ L 335, 24. 12. 1996, p. 25. (3) OJ L 112, 29. 4. 1997, p. 13.